     Case 1:19-cv-00352-DAD-EPG Document 57 Filed 06/08/20 Page 1 of 2

 1

 2

 3
                            IN THE UNITED STATES DISTRICT COURT
 4
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6   EUGENE C. BROWN,                            Case No. 1:19-cv-00352 DAD EPG
 7                            Plaintiff,         ORDER GRANTING MOTION TO MODIFY
                                                 SCHEDULING ORDER TO EXTEND
 8                 v.                            MOTION TO COMPEL DEADLINE
 9
     C. CHOTHIA, et al. ,
10                                               (ECF No. 56)
                             Defendants.
11

12        Defendants move to extend the Motion to Compel Deadline because of issues created by
13   COVID-19 in scheduling Plaintiff’s deposition and a site inspection (ECF No. 56). Good cause
14   appearing, IT IS ORDERED:
15        1. The motion to modify the scheduling order and extend the motion to compel deadline
16            (ECF No. 56) is GRANTED. The scheduling order is modified as follows:
17   Event                                 Prior Deadline/Date     New Deadline/Date

18   Motion to Compel Filing Deadline      June 26, 2020           September 9, 2020
     Response(s) to Motion(s) to Compel    July 10, 2020           September 23, 2020
19
     Discovery and Status Conference       July 29, 2020           October 14, 2020, 1:30 p.m.
20                                                                 Courtroom 10 (EPG)
21   Non-Expert Discovery Cutoff           August 28, 2020         October 30, 2020
     Dispositive Motion Filing Deadline    September 25, 2020      November 30, 2020
22
     Expert Disclosure Deadline            February 12, 2021       March 12, 2021
23
     Rebuttal Expert Disclosure Deadline   March 12, 2021          April 9, 2021
24   Telephonic Trial Confirmation         June 14, 2021           June 14, 2021, 1:30 p.m.
25   Hearing                                                       Courtroom 5 (DAD)
     Jury Trial                            August 17, 2021         August 17, 2021, 8:30 a.m.
26
                                                                   Courtroom 5 (DAD)
27

28
                                                   1
                                                                        Order (1:19-cv-00352 DAD EPG)
     Case 1:19-cv-00352-DAD-EPG Document 57 Filed 06/08/20 Page 2 of 2

 1        2. The Court grants telephonic appearances at the discovery and status conference set for

 2           October 14, 2020, at 1:30 p.m., in Courtroom 10 (EPG) before Magistrate Judge Erica

 3           P. Grosjean. Each party wishing to so appear is directed to use the following dial-in

 4           number and passcode: 1-888-251-2909; passcode 1024453.

 5        3. All other terms and conditions of the Scheduling Order (ECF No. 50) remain in full

 6           force and effect.

 7
     IT IS SO ORDERED.
 8

 9      Dated:   June 5, 2020                                /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
                                                                         Order (1:19-cv-00352 DAD EPG)
